


110 HRES 1021 EH: Supporting the goals, ideals, and history of

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1021
		In the House of Representatives, U.
		  S.,
		
			April 1, 2008
		
		RESOLUTION
		Supporting the goals, ideals, and history of
		  National Women’s History Month.
	
	
		Whereas the purpose of National Women’s History Month is
			 to increase awareness and knowledge of women’s involvement in history;
		Whereas as recently as the 1970s, women’s history was
			 rarely included in the kindergarten through grade 12 curriculum and was not
			 part of public awareness;
		Whereas the Education Task Force of the Sonoma County
			 (California) Commission on the Status of Women initiated a Women’s
			 History Week celebration in 1978 centered around International Women’s
			 History Day, which is celebrated on March 8th;
		Whereas in 1981, responding to the growing popularity of
			 women’s history celebrations, Congress passed a resolution making Women’s
			 History Week a national observance;
		Whereas during this time, using information provided by
			 the National Women’s History Project, founded in Sonoma County, California,
			 thousands of schools and communities joined in the commemoration of National
			 Women’s History Week, with support and encouragement from governors, city
			 councils, school boards, and Congress;
		Whereas in 1987, the National Women’s History Project
			 petitioned Congress to expand the national celebration to include the entire
			 month of March;
		Whereas educators, workplace program planners, parents,
			 and community organizations in thousands of American communities, under the
			 guidance of the National Women’s History Project, have turned National Women’s
			 History Month into a major local learning experience and celebration;
		Whereas the popularity of women’s history celebrations has
			 sparked a new interest in uncovering women’s forgotten heritage;
		Whereas the President’s Commission on the Celebration of
			 Women in American History was established to consider how best to acknowledge
			 and celebrate the roles and accomplishments of women in American
			 history;
		Whereas the National Women’s History Museum was founded in
			 1996 as an institution dedicated to preserving, interpreting, and celebrating
			 the diverse historic contributions of women, and integrating this rich heritage
			 fully into the Nation’s teachings and history books;
		Whereas the House of Representatives recognizes March 2008
			 as National Women’s History Month; and
		Whereas the theme of National Women’s History Month for
			 2008 is visionary female artists and their contribution to our cultural
			 heritage: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Women’s History Month; and
			(2)recognizes and
			 honors the women and organizations in the United States that have fought for
			 and continue to promote the teaching of women’s history.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
